DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
Claims 2-8 have been cancelled without prejudice.  Claims 1 and 9-15 will be prosecuted on the merits.  
Applicant's arguments filed September 24, 2021 (which are substantially the same as the arguments provided July 23, 2018) have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 1 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doubek et al. (US 5,533,503) in view of Blach et al. (US 6,823,864), Ierulli (US 2009/0234383) and Hand et al (US 5,769,089).
Regarding claim 1, Doubek discloses an external nasal dilator comprising a truss, said truss comprising: a. a first end region adapted to engage the outer wall tissues of a first nasal passage and a second end region adapted to engage the outer wall tissues of a second nasal passage (Figures 1, 2; Ref 16, 20, 22; abstract; C3, L38-54; C6, L58-C7, L3); b. an intermediate segment connecting the first and second end regions and configured to traverse the bridge of the nose located between the first and second nasal passages wherein the intermediate segment has a narrower width than the first and second end regions (Ref 24; Figures 1, 2; C3, L38-54; C5, L1-20; C6, L58-C7, L3); c. a flexible strip of base material defining the first and second end regions and the intermediate segment (Ref 18, 20, 22, 24; C3, L38-54; C5, L1-20); d. a resilient element having a total spring force from about 25 grams to about 35 grams, said resilient element consisting of two resilient bands including a first outer resilient band secured along the length of the truss, a second outer resilient band spaced apart from and substantially parallel to the first outer resilient band and secured along the length of the truss member (Ref 26, 30a, 30b; C3, L54-C4, L6; C5, L20-35; C7, L49-67), wherein the resilient bands are the same length and wherein each of the resilient bands is located along the truss member independently from and not in direct contact with each of the other resilient bands (Figures 1, 2; Ref 26, 30a, 30b; C3, L54-C4, L6; C5, L20-35; C7, L49-67); and e. an adhesive material at the first and second end regions and the 
Doubek discloses that the dilator can include at least one resilient band but fails to explicitly disclose that the dilator includes three resilient bands.
However, Blach teaches a similar nasal dilator that includes a truss member having a base layer and a resilient element consisting of three resilient bands including a first outer resilient band secured along the length of the truss, a second outer resilient band spaced apart from and substantially parallel to the first outer resilient band and secured along the length of the truss member and at least one intermediate resilient band positioned between said first and second outer resilient bands secured along the length of the truss member and substantially parallel to said first and second outer resilient bands; wherein the at least three resilient bands are the same length and wherein each of the three resilient bands is located along the truss member independently from and not in direct contact with each of the other three resilient bands (Figures 18, 22, 26, 29; Ref 210).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resilient element of Doubek to consist of three resilient bands as taught by Blach to increase the effectiveness of the dilator.  Additionally, it would have been obvious to provide an additional resilient member since St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Doubek as modified by Blach discloses all of the claimed limitations above including that the device can be applied to a human nose but fails to explicitly disclose that the device is applied to a nose having a width of between 50 mm and 65 mm.
However, Ierulli teaches a nasal dilator that is placed on the nose and has a length to accommodate the average human nose; where the length of the nasal dilator is approximately equal to the nose width; wherein the nasal dilator has a length typically from about 5.0 cm-7.5 cm (Figures 1; Para [0011])
Since, Doubek teaches applying a nasal dilator to a human nose and Ierulli teaches placing a nasal dilator on a human nose; where the length of dilator is about 5.0cm-7.5cm and is approximately equal to the nose, it would have been obvious to one of ordinary skill that the device of Doubek is capable of being applied to a human nose having a width of between 50mm and 65mm. 
Doubek as modified by Blach and Ierulli discloses that the nasal dilator has three resilient bands, where the resilient bands can each have the same length; where the length can be 5.0cm-7.5cm (which includes the length of 54mm) but fails to explicitly disclose that the length of the bands are about 54mm.
However, Hand teaches that it is well known for a resilient strip to include a length of 56mm, which is about 54mm in order to provide a nasal device with a strip that provides a flexural modulus that is effective for dilating the nostrils (Abstract; C3, L39-45).

Where Doubek as modified by Blach, Ierulli and Hand disclose an external nasal dilator having the claimed structure including a resilient element having a total spring force from about 25 grams to 35 grams and consisting of three resilient bands with lengths of about 54mm (Doubek: Ref 26, 30a, 30b; C3, L54-C4, L6; C5, L20-35; C7, L49-67; Blach: Figures 18, 22, 26, 29; Ref 210) and would be expected to have the same result as the claimed invention and is therefore capable of being applied to a nose such that it applies a greater increase in minimum cross sectional area and nasal volume for a nose having a width of between 50mm and 65mm than for a nose having a width less than 50mm or greater than 65mm.  Additionally, the Examiner notes that there is nothing claimed explaining structurally why or what causes the claimed device to provide the “unexpected” greater increase in minimum cross sectional area and nasal volume for a nose having a width of between 50mm and 65mm besides that the device includes a resilient element having a total spring force from about 25 grams to about 35 grams and that the resilient element consists of three resilient bands having lengths of about 54mm; since Doubek in view of Blach, Ierulli and Hand disclose the claimed 
Regarding claims 9, 10 and 11, Doubek as modified by Blach discloses that a. the resilient element comprises three resilient bands all of equal length (Doubek: Figures 1, 2; Ref 26, 30a, 30b; C3, L54-C4, L6; C5, L20-35; wherein the resilient bands are equal length; where Blach teaches three resilient bands of equal length and was used to modify Doubek to include three resilient bands); b. the resilient element is placed on a first side of the truss and the adhesive is placed on a second side of the truss (Doubek: Figures 1, 2; Ref 16, 18, 30a, 30b, 46; C3, L54-C4, L6; C5, L20-35); and c. the truss further comprises a strip of backing material such that the resilient element is disposed between the strip of backing material and the flexible strip of base material (Doubek: Figure 2; Ref 16, 18, 38; C5, L60-C6, L7).
Regarding claim 12, Doubek discloses that the resilient element has a spring force of about 32 grams (Ref 26, 30a, 30b; C3, L54-C4, L6; C5, L20-35; C7, L49-67; wherein the element can have a spring force from 20 to 30 grams; where 30 grams is about 32 grams).
However, in the alternative, since Doubek discloses that the resilient element can have a spring force in the range of 5 to 50 grams, where a force under 10 grams is insufficient to help most wearers and a force in excess of 40 grams may be obtrusive and uncomfortable for some wearers, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the resilient element to have a specific spring force of about 32 grams because Applicant has not disclosed that the specific force of about 32 grams provides an advantage over any other force from about 
Therefore, it would have been obvious to modify Doubek to choose the specific spring force of about 32 grams from the disclosed range of 10 to 40 grams because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Doubek.
Regarding claims 13-15, Doubek as modified by Blach discloses that each of the resilient bands has a width to thickness ratio of from about 1:1 to about 15:1 (Doubek: C5, L21-35; wherein the resilient means can have a width that is approximately 0.08 inches to 0.135 inches and a thickness of about 0.01 inches and therefore has a width to thickness ratio from about 8:1 to about 13.5:1 which falls within the range of about 1:1 to about 15:1; where Blach was used to modify Doubek to include three resilient bands); wherein each of the resilient bands has a thickness of about 0.01 inches (Doubek: C5, L21-35); wherein each of the resilient bands has a width of from about 0.06 inches to about 0.150 inches (Doubek: C5, L21-35; wherein the resilient means can have a width that is approximately 0.08 inches to 0.135 inches)

Claims 1 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eull (WO2010/039771) in view of Ierulli (US 2009/0234383) and Hand et al (US 5,769,089).
Regarding claim 1, Eull discloses an external nasal dilator comprising a truss, said truss comprising: a. a first end region adapted to engage the outer wall tissues of a first nasal passage and a second end region adapted to engage the outer wall tissues of a second nasal passage (Figures 1-4; Ref 10; where the enlarged ends are the first and second end regions); b. an intermediate segment connecting the first and second end regions and configured to traverse the bridge of the nose located between the first and second nasal passages wherein the intermediate segment has a narrower width than the first and second end regions (Figures 1-4; Ref 10; wherein the narrow central section connecting the enlarged ends is the intermediate segment); c. a flexible strip of base material defining the first and second end regions and the intermediate segment (Figures 1-4; Ref 3); d. a resilient element consisting of three resilient bands including a first outer resilient band secured along the length of the truss, a second outer resilient band spaced apart from and substantially parallel to the first outer resilient band and secured along the length of the truss member and at least one intermediate resilient band positioned between said first and second outer resilient bands secured along the length of the truss member and substantially parallel to said first and second outer resilient bands, wherein the three resilient bands are the same length and wherein each of the three resilient bands is located along the truss member independently from and not in direct contact with each of the other three resilient bands (Ref 4; P3, L1-15; P4, L1-6; P6, L5-8, L24-29; P9, L27-P10, L6; P11, L1-16;  where Figure 3c shows that the 
Eull discloses that the device includes a resilient element that provides a lifting force to open the nasal passages (P3, L1-15; P4, L1-6; P5, L28-P6, L8, L24-29; P9, L27-P10, L6; P11, L1-16) but is silent as to the specific spring force provided and Eull discloses that the device can be applied to a human nose but fails to explicitly disclose that the device is applied to a nose having a width of between 50 mm and 65 mm.
However, Ierulli teaches a nasal dilator that is placed on the nose and has a length to accommodate the average human nose; where the length of the nasal dilator is approximately equal to the nose width; wherein the nasal dilator has a length typically from about 5.0 cm-7.5 cm (Figures 1; Para [0011]); where it is well known in the art for a nasal dilator to apply an outward force to the nasal region to open the nasal passages; where the nasal dilator includes a resilient element having a total spring force from about 25 grams to about 35 grams in order to provide enough dilation or stabilization to the nasal outer wall tissue without readily compromising the integrity of the engagement element (Para [0011]; where the Examiner notes that about 15 grams to about 30 grams can reasonably be the same as being about 25 grams to about 35 grams and 
Since Eull discloses that the device includes a resilient element that provides a lifting force to hold open the nasal passages (P3, L1-15; P4, L1-6; P5, L28-P6, L8, L24-29; P9, L27-P10, L6; P11, L1-16) and Ierulli teaches that a resilient element spring force of about 25 grams to about 35 grams is a well-known desired range of dilating force (Para [0011]), it would have been obvious to one of ordinary skill in the art to modify the resilient elements of Eull to have a total spring force from about 25 grams to about 35 grams as suggested by Ierulli, since such a modification provides a well-known desired dilating force that is sufficient to provide enough dilation to the nasal outer wall tissue without readily compromising the integrity.
Additionally, since, Eull teaches applying a nasal dilator to a human nose and Ierulli teaches placing a nasal dilator on a human nose; where the length of dilator is about 5.0cm-7.5cm and is approximately equal to the nose, it would have been obvious to one of ordinary skill that the device of Eull as modified by Ierulli is capable of being applied to a human nose having a width of between 50mm and 65mm. 
Eull as modified by Ierulli discloses that the nasal dilator has three resilient bands, where the resilient bands can each have the same length; where the length can be 5.0cm-7.5cm (which includes the length of 54mm) but fails to explicitly disclose that the length of the bands are about 54mm.
However, Hand teaches that it is well known for a resilient strip to include a length of 56mm, which is about 54mm in order to provide a nasal device with a strip that 
Since Eull as modified by Ierulli disclose that the resilient bands can have equal lengths; where the length can be 5.0cm-7.5cm and Hand teaches a specific length of 56mm, which is about 54mm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the length of 56mm for the length of the resilient bands as suggested by Hand, since such a modification yields predictable results, namely providing a nasal dilator with resilient bands length that is effective for dilating nasal passages.
Where Eull as modified by Ierulli and Hand disclose an external nasal dilator having the claimed structure including a resilient element having a total spring force from about 25 grams to 35 grams and consisting of three resilient bands with lengths of about 54mm and would be expected to have the same result as the claimed invention and is therefore capable of being applied to a nose such that it applies a greater increase in minimum cross sectional area and nasal volume for a nose having a width of between 50mm and 65mm than for a nose having a width less than 50mm or greater than 65mm.  Additionally, the Examiner notes that there is nothing claimed explaining structurally why or what causes the claimed device to provide the “unexpected” greater increase in minimum cross sectional area and nasal volume for a nose having a width of between 50mm and 65mm besides that the device includes a resilient element having a total spring force from about 25 grams to about 35 grams and that the resilient element consists of three resilient bands having lengths of about 54mm; since Eull in view of Ierulli and Hand disclose the claimed elements drawn to the resilient element, one of 
Regarding claims 9-11, Eull discloses that a. the resilient element comprises three resilient bands all of equal length (Figure 3c; Ref 4; P3, L1-15; P4, L1-6; P6, L5-8, L24-29; P9, L27-P10, L6; P11, L1-16); b. the resilient element is placed on a first side of the truss and the adhesive material is placed on a second side of the truss (Figures 1-4; Ref 4, 5, 3; P3, L1-29; P4, L1-24; P6, L5-8, P6, L24-P7, L7; P9, L27-P10, L6; P11, L1-16); and c. the truss further comprises a strip of backing material such that the resilient element is disposed between the strip of backing material and the flexible strip of base material (Figures 1-4; Ref 2, 4, 3).
Regarding claim 12, Eull discloses that the device includes a resilient element that provides a lifting force to open the nasal passages (P3, L1-15; P4, L1-6; P5, L28-P6, L8, L24-29; P9, L27-P10, L6; P11, L1-16) but is silent as to the specific spring force provided.
However, Ierulli teaches a nasal dilator that is placed on the nose and has a length to accommodate the average human nose; where the length of the nasal dilator is approximately equal to the nose width; wherein the nasal dilator has a length typically from about 5.0 cm-7.5 cm (Figures 1; Para [0011]); where it is well known in the art for a nasal dilator to apply an outward force to the nasal region to open the nasal passages; where the nasal dilator includes a resilient element having a total spring force from about 25 grams to about 35 grams in order to provide enough dilation or stabilization to the nasal outer wall tissue without readily compromising the integrity of the engagement element (Para [0011]; where the Examiner notes that about 15 grams to about 30 
Since Eull discloses that the device includes a resilient element that provides a lifting force to hold open the nasal passages (P3, L1-15; P4, L1-6; P5, L28-P6, L8, L24-29; P9, L27-P10, L6; P11, L1-16) and Ierulli teaches that a resilient element spring force of about 25 grams to about 35 grams is a well-known desired range of dilating force (Para [0011]), it would have been obvious to one of ordinary skill in the art to modify the resilient elements of Eull to have a total spring force about 32 grams as suggested by Ierulli, since such a modification provides a well-known desired dilating force that is sufficient to provide enough dilation to the nasal outer wall tissue without readily compromising the integrity.
However, in the alternative, since Eull as modified by Ierulli discloses that the resilient element can have a spring force in the range of about 25 to about 35 grams, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the resilient element to have a specific spring force of about 32 grams because Applicant has not disclosed that the specific force of about 32 grams provides an advantage over any other force from about 25 grams to about 35 grams, is used for a particular purpose or solves a stated problem and therefore the specific force of 32 grams lacks criticality.  One of ordinary skill in the art, furthermore would have expected Eull in view of Ierulli’s spring force, and applicant’s invention, to perform equally well with either the spring force of Eull in view of Ierulli (between about 15 to about 30 
Therefore, it would have been obvious to modify Eull in view of Ierulli to choose the specific spring force of about 32 grams from the disclosed range of about 15 to about 30 grams because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Eull in view of Ierulli.
Regarding claims 13-15, Eull as modified by Ierulli discloses that each of the resilient bands has a width to thickness ratio of from about 1:1 to about 15:1 (Eull: Page 11; Step 3; where the bands have a width of 0.125 inch and a thickness of 284.5 microns/0.01 inch and therefore have a width to thickness ratio of about 12.5:1 which falls within the range of about 1:1 to about 15:1); wherein each of the three resilient bands has a thickness of about 0.01 inches (Eull: Page 11, Step 3; where the bands include a thickness of 284.5 microns/0.01 inch); wherein each of the three resilient bands has a width of from about 0.06 inches to about 0.150 inches (Eull: Page 11, Step 3; where the bands have a width of 0.125 inch)

Response to Arguments
Applicant's arguments filed September 24, 2021 (which are substantially the same as the arguments provided July 23, 2018) have been fully considered but they are not persuasive. 
Applicant on page 5 of the remarks submitted September 24, 2021, repeats the argument from page 5, paragraph 2 of the response provided on July 
The Examiner notes the current argument provides no additional specifics with respect to the alleged insufficiencies being addressed by the affidavit, for example where in the previously submitted affidavit are the insufficiencies raised by the Examiner addressed or where exactly in the previously submitted affidavit, is the overwhelming commercial success shown in detail.  Since the statement that “the alleged insufficiencies with the affidavit are indeed addressed by the affidavit” amounts to a general allegation without specifically pointing out how the “alleged insufficiencies” are addressed or where specifically in the affidavit, the overwhelming commercial success is shown in detail, the arguments are not persuasive.

Since the current response provided September 24, 2021 appears merely to repeat Applicants previously submitted argument on page 5, paragraph 2 provided July 23, 2018 with no additional supporting facts, the Examiner will include Applicants previously presented argument with respect to the issue (see page 5, paragraph 3-7 of the remarks provided July 23, 2018 and summarized 
Applicant previously argued in the July 23, 2018 response, that the declaration shows that the commercial embodiment shown to have a nexus to the claimed invention, has been an overwhelming commercial success since the dollar sales have steadily increased, the overall market share has increased, and the contribution to the entire brand has more than doubled, overtaking the original as the largest selling product, all while having a higher price and no specific marketing directed to the commercial embodiment.  The arguments continue on to state that the declaration does refer to competitor’s products since Para 13 and Exhibit D shows the market of the entire nasal dilator market and therefore it is clear that the commercial embodiment steadily increase market share when compared to products under the Breathe Right brand and competitor products and therefore the Affidavit is sufficient to overcome the rejections maintained by the Examiner.
As previously stated in the final rejection mailed May 14, 2020 and repeated for a complete response to Applicant’s concerns, upon reviewing the previously submitted affidavit under 37 CFR 1.132 filed March 17, 2017, the Examiner maintains that the affidavit is still insufficient to overcome the rejection of claims 1 and 9-15 based upon Doubek (US 5,533,503) in view of Blach (US 6,823,864), Ierulli (US 2009/0234383) and Hand (US 5,769,089) under 35 U.S.C. 103 and claims 1 and 9-15 based upon Eull (WO 2010/039771) in view of Doubek (US 5,533,503) and Ierulli (US 2009/0234383) and Hand (US 5,769,089) 
Applicant argues on page 5-6 of the response filed September 24, 2021 (which is substantially the same argument that was previously provided on page 7-8 of the response filed July 23, 2018), that the action failed to show a motivation why one skilled in the art would use 3 bands when a large majority of the dilators in the cited references do not contain 3 bands.  Additionally, Applicants argue that Blach shows embodiments having anywhere from 1-8 bands and Eull shows embodiments with 1, 2 and 3 bands with no teaching as to why the dilator with 3 bands is preferred.  Furthermore, a prima facie case of obvious is rebutted by showing commercial success of the commercial embodiment as established by the Affidavit previously submitted.
As previously stated, the Examiner respectfully disagrees and again notes that the Eull reference was not used to modify another reference, where the motivation for applying the three bands to another nasal device does not need to be provided since Eull is the base reference and shows a dilator with three bands.  Furthermore, with respect to Blach, the Examiner does note that Blach teaches a variety of nasal devices that can include varying number of bands.  However, Blach teaches that a nasal device can include one or more lift members, where in some embodiments the nasal device can include two and . 

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/E.L.C/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771